Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 1 of 7 PageID 104




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

                   CASE NO.: 6:21-cv-01085-CEM-EJK


MICHELIN D. MCKEE as Personal
Representative of the Estate of
Salaythis Melvin, the Deceased,

     Plaintiff,
v.

DEPUTY JAMES MONTIEL, in his Individual
Capacity and as an agent of the ORANGE COUNTY
SHERIFF’S OFFICE; DEPUTY MARCUS BULLOCK,
in his Individual Capacity and as an agent of the
ORANGE COUNTY SHERIFF’S OFFICE;
DEPUTY ERIC R. WHEELER, in his Individual
Capacity and as an agent of the ORANGE COUNTY
SHERIFF’S OFFICE; DEPUTY JOHN DOE I,
in his Individual Capacity and as an agent of the
ORANGE COUNTY SHERIFF’S OFFICE;
DEPUTY JOHN DOE II, in his Individual Capacity
and as an agent of the ORANGE COUNTY SHERIFF’S
OFFICE; and JOHN W. MINA, in his Official
Capacity as ORANGE COUNTY SHERIFF,

    Defendants.
_________________________________________/
         DEFENDANT, DEPUTY JAMES MONTIEL’S OPPOSED
                         MOTION TO STAY
      Defendant, James Montiel in his individual capacity, by and through

the undersigned counsel, respectfully requests that this Honorable Court

enter an order staying this matter and in support thereof states as follows:


                                      1
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 2 of 7 PageID 105




1.    The Plaintiff’s complaint alleges the Defendant Montiel acting in the

course and scope of his employment as a Deputy Sheriff unjustifiably shot

and killed Salaythis Melvin. The Florida Department of Law Enforcement

conducted a Use of Force Investigation OR-27-0382 and forwarded their

investigation to the State Attorney for the 9th Judicial Circuit. Currently the

matter is under review for the determination on whether the shooting and

homicide of Mr. Melvin will be considered justifiable or potential criminal

charges filed. At this time the case remains under review and no decision

has been announced the State Attorney.

2.    The Plaintiff claims a violation of his civil rights based upon alleged

excessive force by Defendant Montiel resulting in the death of Salaythis

Melvin. The use of force is the exact same issue under review by the State

Attorney for potential criminal charges against Defendant Montiel. The

disposition of the case should be stayed until a resolution of this criminal

case, if any, because it will be virtually impossible to litigate any of the details

surrounding the use of force without also litigating the details of the possible

criminal case.     Defendant Montiel cannot testify in this matter without

invoking his 5th Amendment rights until issue is resolved.




                                         2
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 3 of 7 PageID 106




3.    A stay of this proceeding may save the Court time, energy, and

resources and is appropriate based upon the existence of the possible

criminal matter.

4.    Co-Defendants Bullock, Wheeler and Mina have also filed a separate

Motion to Stay. (Doc. 12)       Defendant Montiel adopts by reference the

argument and authority cited by Co-Defendants in their Motion to Stay.

5.    The Plaintiff objects to the relief sought in this motion.


                          MEMORANDUM OF LAW
      "[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the cases on its docket with economy

of time and effort for itself, for counsel, and for litigants." Landis v. North

American Co., 299 U.S. 248, 254 (1936); see Kansas City S. R. Co. v. United

States, 282 U.S. 760,763-764 (1931), L.E.A. Dynatech, Inc. v. Allina, 49 F.3d

1527, 1530 (11th Cir. 1995); Freedom Sci., Inc. v. GW Micro, Inc., 2009 U.S.

Dist. LEXIS 70701, at *4 (M.D. Fla. July 29, 2009). A court’s discretionary

power includes its authority to stay a matter until the resolution of a related

proceeding. See Landis v. North American Co., 299 U.S.at 254-255 (finding

one lawsuit may be stayed until the completion of another, even if the parties

and actions are different); Freedom Sci., Inc. v. GW Micro, Inc., 2009 U.S.


                                        3
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 4 of 7 PageID 107




Dist. LEXIS 70701, at *4 (indicating a liberal policy of favoring orders to stay

proceedings until the resolution of the PTO reexamination proceedings). "If

a plaintiff files [a civil rights claim] before he has been convicted ([and that

claim is] related to rulings that will likely be made in a pending or anticipated

criminal trial), it is within the power of the district court, and in accord with

common practice, to stay the civil action until the criminal case or the

likelihood of a criminal case is ended." Stewart v. Wood, 2010 U.S. Dist.

LEXIS 130108, at *6 n.4 (N.D. Fla. Sep. 30, 2010)(citing Wallace v. Kato,

549 U.S. 384, 393-94 (2007)).

      Moving forward with the civil suit while the criminal case is pending

may allow for inconsistencies in rulings. See Heck v. Humphrey, 512 U.S.

477, 484 (1994) (stating that there is "a strong judicial policy against the

creation of two conflicting resolutions arising out of the same or identical

transaction"). For example, the criminal court may deny a motion to suppress

evidence, but in this civil matter the search is found to be unlawful, or vice

versa.

      The Plaintiff’s civil claim questions the legitimacy of the use of force.

Therefore, it is appropriate to stay these proceedings regarding the request

for damages until resolution of the potential criminal state-court proceedings.

Wallace v. Kato, 549 U.S. at 393-94. ("If a plaintiff files a false-arrest claim
                                        4
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 5 of 7 PageID 108




before he has been convicted (or files any other claim related to rulings that

will likely be made in a pending or anticipated criminal trial), it is within the

power of the district court, and in accord with common practice, to stay the

civil action until the criminal case...is ended.").There is no potential of harm

to the Plaintiff if the stay is granted. This request for a stay has its duration

within reasonable limits, which is the outcome of the underlying state

attorney review or if criminal charges are filed. The Plaintiff will not be

required to wait an extensive or undetermined amount of time to resume the

litigation of his case, as the stay is directly related to the resolution of the

underlying case. Should the Plaintiff be permitted to conduct discovery on

this parallel civil matter, it may interfere with an ongoing criminal matter while

the State Attorney is prosecuting this case. The use of force investigation by

FDLE is under review by the State Attorney’s Office, and a decision on

whether charges will be filed is expected soon. If Defendant Montiel is

deposed, he can be expected to assert his Fifth Amendment right and refuse

to answer all substantive questions at any deposition. If the Defendant is

prevented from participating in full discovery while the criminal case remains,

then the Defendant will be prejudiced by having to go to trial without having

had a full and fair opportunity to participate in the discovery process. Even

assuming a delay in the civil case occurs any potential harm to the Plaintiff


                                        5
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 6 of 7 PageID 109




is significantly outweighed by the actual and definite harm and inequity to

this Defendant. Therefore, the request for the stay is based upon good

cause and reasonable under the circumstances. Finally, if the stay is granted

this Court may order periodic status reports from the Defendants on whether

the State Attorney has made any announcement on the case.

                                   CONCLUSION

      This action should be stayed pending the outcome of the review by the

State Attorney and criminal case, if charges are filed. The stay will save the

court time and resources, it would potentially simplify the discovery in the

civil case once the issue of possible criminal charges are resolved.

                          3.01 (G) CERTIFICATION

      The undersigned counsel has contacted counsel for the Plaintiff,

Bradley Laurent, as required by the Middle District Rule 3.01 (g) via email

and telephone on July 15, 2021, and he advises that Plaintiff objects to the

relief requested in this Motion.

                        CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on this 20th day of July, 2021, a true copy
hereof has been electronically filed with the Clerk of the Court using the
CM/ECF system which will send notice of electronic filing to Plaintiff’s
counsel, Bradley N. Laurent, Esquire and Carlus Haynes, Esquire, Law
Offices of Haynes and Laurent, P.A., 8615 Commodity Circle, Unit 6,

                                       6
Case 6:21-cv-01085-CEM-EJK Document 13 Filed 07/20/21 Page 7 of 7 PageID 110




Orlando, Florida 32819 and Brian Moes, Esquire and G. Ryan Dietrich,
Esquire, Ketcham, Eide, Telan, Meltz & Wallace, PA, PO Box 538065,
Orlando, FL 32853-8065.



                                   /s/ Bruce R. Bogan
                                   Bruce R. Bogan, Esquire
                                   Fla. Bar No. 599565
                                   David R. Jadon, Esquire
                                   Fla. Bar No. 1010249
                                   Hilyard, Bogan & Palmer, P.A.
                                   Post Office Box 4973
                                   Orlando, FL 32802-4973
                                   Telephone: 407-425-4251
                                   Facsimile: 407-841-8431
                                   Email: bbogan@hilyardlawfirm.com
                                          djadon@hilyardlawfirm.com
                                   Attorneys for Defendant Montiel




                                     7
